Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note: This restriction requires an election of invention and an election of species. An example of a proper reply would be an election of Invention I and Species A.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 7-11, 13, and 15, drawn to an apparatus.
Group II, claim(s) 16-21, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jahn, US 4,500,562 (provided on the IDS  dated 2/26/2021) and Loboda, EP 0725440 A2.  
Jahn teaches an apparatus for depositing poly(p-xylylene) onto a component by plasma vapor deposition (abstract). They teach that the apparatus includes a platen (electrode 28) that is connected to an electrical power supply and is configured to support a component (Col. 4, lines 2-6 and Fig. 2), such that it will be configured to support an electrically conductive material or an electrically insulating material. They teach that electrode 28 consists of a circular brass plate such that it will comprise an electrically conductive material (Col. 4, lines 2-4). They teach that the apparatus includes another electrode that is electrically insulated from the platen, i.e. electrode 26, that is spaced from the platen so as to be insulated from the platen (Col. 3, lines 62-66, Fig. 1, and Fig. 2). They teach that the apparatus includes a first feed means configured to feed a poly(p-xylylene) monomer to the platen, i.e. glass tube that provides the p-xylylene monomer (Col. 3, lines 4-13, Col. 3, lines 43-61, and Fig. 1). 
They do not teach using a radio-frequency power supply having a frequency within the claimed range or the power density of the process.
Loboda teaches forming a silicon carbide barrier layer and applying a dielectric material such as para-xylylene or parylene onto the silicon carbide layer (abstract and Col. 3, lines 35-52). They teach that coatings such as para-xylylene can be applied by methods including PECVD (Col. 3, lines 53-56). They teach that in PECVD the desired precursor gases are reacted by passing them through a plasma field, where the reactive species are formed and focused at the substrate where they readily adhere (Col. 3, lines 7-13). They teach that the plasma used in such processes comprises energy derived from a variety of sources such as electric discharges, electromagnetic fields in the radio-frequency or microwave range, etc. (Col. 3, lines 14-23). They teach that the radio frequency (10 kHz to 102 MHz) or microwave (0.1-10 GHz) energy, at moderate power densities (0.1-5 watts/cm2) is generally preferred in most plasma deposition processes (Col. 3, lines 14-23). They teach that the specific frequency, power, and pressure are, however, generally tailored to the precursor gases and equipment used (Col. 3, lines 14-23).
From the teachings of Loboda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Jahn to have optimized the deposition process to have used RF frequency in the claimed range from the overlapping range of 10 kHz to 102 MHz and to have optimized the power density to be within the claimed range from the overlapping power density of 0.1-5 watts/cm2 because Loboda indicates that para-xylylene can be deposited by PECVD, where PECVD involves reacting precursors through a plasma field, where the plasma frequency and power are optimized based on the gases and equipment but that using RF frequencies in the range of 10 kHz to 102 MHz and power densities of 0.1-5 W/cm2 are generally preferred, and where Jahn reacts xylylene monomer in vapor form through a plasma field such that it will be expected to provide suitable conditions for the plasma vapor deposition of the xylylene monomer in the process of Jahn because the process is the same as a PECVD process. Therefore, Jahn in view of Loboda suggests providing an apparatus meeting the requirements of clam 1 wherein the frequency of the RF power supply and the power of the power supply are optimized to be within the claimed range so as to create a plasma in the apparatus for depositing poly(p-xylylene). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – wherein the component comprises an electrically conductive material, as in paragraph 0002 and claims 1, 2, and 16, also note Fig. 1-2 having the platen comprising a resilient clip configured to receive a portion of the electrically conductive component 
Species B – wherein the component consists of an electrically insulating material, as in paragraph 0002 and claims 1, 3, 4, and 16, also note Fig. 5 having a platen comprising a flat plate
Species A and B lack unity of invention because the groups do not share the same or corresponding technical feature because the component of species A comprises an electrically conductive material and that of species B consists of an electrically insulating material. Further, Jahn teaches using substrates that copper wires (Col. 6, lines 46-55), indicating that coating a component comprising an electrically conductive material is taught by the prior art.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 7-11, 13, and 15-21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/             Examiner, Art Unit 1718